Consolidation Services, Inc. 2300 West Sahara Drive Las Vegas, NV 89102 January 28, 2011 United States Securities and Exchange Commission 100 F. St. NE Washington, D.C. 20549 Re: Consolidation Services, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Form 10-Q for the Quarter Ended June 30, 2010 File No. 333-142105 Dear Ms. DiSilvio: The Company needs additional time to address the contents of the comment letter submitted. This letter confirms our request of a two (2) week extension of time to respond the above referenced comment letter. Sincerely, CONSOLIDATION SERVICES, INC. /s/ Pamela J. Thompson Pamela J. Thompson Chief Financial Officer
